54 F.3d 775NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Calvin Scott WEDINGTON, Plaintiff-Appellant,v.US MARSHALS, Defendant-Appellee.
No. 94-7472.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 19, 1995.

Calvin Scott Wedington, Appellant Pro Se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Bivens action based on a lack of venue.  Our review of the record and the district court's opinion leads us to conclude otherwise.  The Appellant alleges that the actions by the United States Marshals which caused his injuries occurred in Maryland, and venue is proper in the judicial district in which a substantial part of events or omissions giving rise to the claim occurred.  28 U.S.C. Sec. 1391(b)(2) (1988).  Accordingly, we vacate the order of the district court and remand the case back to the district court for further proceedings in accordance with this opinion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED